DETAILED ACTION
Applicant's response to the Office Non-Final Action filed on 5/16/2022 is acknowledged.
Applicant amended claims 1, 3, 27, and 28; and cancelled claim 2. 
Applicant added claim 30.

Allowable Subject Matter
Claims 1, 3-11, and 21-30 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 would be allowable because a closest prior art, Song et al. (US 2009/0291542), discloses a second region (region of 54 covered by 57 in Fig. 5B) of the etch stop layer 54 (Fig. 5B) remaining covered by the second ILD 57 (Fig. 5A), the second region (region of 54 covered by 57 in Fig. 5B) being the first dielectric material (“nitride” in paragraph 0153) after the first dry etching process but fails to disclose the first dielectric material is aluminum oxide and the second dielectric material is aluminum chloride or aluminum bromide. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method comprising: the first dielectric material is aluminum oxide and the second dielectric material is aluminum chloride or aluminum bromide in combination with other elements of claim 1.
In addition, claim 21 would be allowable because a closest prior art, Song et al. (US 2009/0291542), discloses depositing an etch stop layer 54 (Fig. 5A, paragraph 0135); depositing an inter-layer dielectric 57 (Fig. 5A, paragraph 0140) on the etch stop layer 54 (Fig. 5A); a first etching process (“dry etching process, for example, plasma etching process” in paragraph 0145); and a second etching process (“wet etching” in paragraph 0152) but fails to disclose depositing an etch stop layer on a gate mask and a source/drain contact, the gate mask comprising a second dielectric material; the first region being modified by the first etching process to be a third dielectric material; and extending the contact opening to expose the source/drain contact and the gate mask, the second etching process etching the third dielectric material at a higher rate than the second dielectric material and the first dielectric material. Additionally, the prior art does not teach or suggest a method comprising: depositing an etch stop layer on a gate mask and a source/drain contact, the gate mask comprising a second dielectric material; the first region being modified by the first etching process to be a third dielectric material; and extending the contact opening to expose the source/drain contact and the gate mask, the second etching process etching the third dielectric material at a higher rate than the second dielectric material and the first dielectric material in combination with other elements of claim 21.
Furthermore, claim 27 would be allowable because a closest prior art, Song et al. (US 2009/0291542), discloses the first dielectric material 54 (Fig. 5A), the conductive material 53 (Fig. 5A), and the etching agent (“a buffered oxide etchant (BOE) or a hydrofluoric acid (HF) solution” in paragraph 0152) is an acid but fails to disclose the first dielectric material is aluminum oxide, the second dielectric material is aluminum chloride or aluminum bromide. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method comprising: the first dielectric material is aluminum oxide, the second dielectric material is aluminum chloride or aluminum bromide in combination with other elements of claim 27.

A closest prior art, Song et al. (US 2009/0291542), discloses a method comprising: depositing an etch stop layer 54 (Fig. 5A, paragraph 0135) over a first inter-layer dielectric (ILD) 52 (Fig. 5A, paragraph 0135), the etch stop layer 54 (Fig. 5A) comprising a first dielectric material (“nitride” in paragraph 0153); depositing a second ILD 57 (Fig. 5A, paragraph 0140) over the etch stop layer 54 (Fig. 5A); etching a first opening 60 (Fig. 5B, paragraph 0145) through the second ILD with a first dry etching process (“dry etching process, for example, plasma etching process” in paragraph 0145), the first opening 60 (Fig. 5B) exposing a first region (exposed region of 54 in Fig. 5B) of the etch stop layer 54 (Fig. 5B), a second region (region of 54 covered by 57 in Fig. 5B) of the etch stop layer 54 (Fig. 5B) remaining covered by the second ILD 57 (Fig. 5A), the second region (region of 54 covered by 57 in Fig. 5B) being the first dielectric material (“nitride” in paragraph 0153) after the first dry etching process; and extending the first opening 60A (Fig. 5C, paragraph 0152) through the etch stop layer 54 (Fig. 5C) with a first wet etching process (“wet etching” in paragraph 0152), the etch stop layer 54 (Fig. 5C) being exposed to a first etching solution (“a buffered oxide etchant (BOE) or a hydrofluoric acid (HF) solution” in paragraph 0152) during the first wet etching process, the first etching solution comprising a dielectric protective agent for the first dielectric material (“nitride” in paragraph 0153) but fails to teach the first dielectric material is aluminum oxide; the first region being modified by the first dry etching process to be a second dielectric material; wherein the second dielectric material is aluminum chloride or aluminum bromide; and the first etching solution comprising an etching agent for the second dielectric material as the context of claim 1. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 3-11 depend on claim 1.
In addition, a closest prior art, Song et al. (US 2009/0291542), discloses depositing an etch stop layer 54 (Fig. 5A, paragraph 0135), the etch stop layer 54 (Fig. 5A) comprising a first dielectric material; depositing an inter-layer dielectric 57 (Fig. 5A, paragraph 0140) on the etch stop layer 54 (Fig. 5A); etching a contact opening 60 (Fig. 5B, paragraph 0145) through the inter-layer dielectric 57 (Fig. 5A) with a first etching process (“dry etching process, for example, plasma etching process” in paragraph 0145) to expose a first region (exposed region of 54 in Fig. 5B) of the etch stop layer 54 (Fig. 5B); and extending the contact opening 60A (Fig. 5C, paragraph 0152) through the first region of the etch stop layer 54 (Fig. 5C) with a second etching process (“wet etching” in paragraph 0152) but fails to teach depositing an etch stop layer on a gate mask and a source/drain contact, the gate mask comprising a second dielectric material; the first region being modified by the first etching process to be a third dielectric material; and extending the contact opening to expose the source/drain contact and the gate mask, the second etching process etching the third dielectric material at a higher rate than the second dielectric material and the first dielectric material as the context of claim 21. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 22-26 depend on claim 21.
Furthermore, a closest prior art, Song et al. (US 2009/0291542), discloses a method comprising: depositing an etch stop layer 54 (Fig. 5A, paragraph 0135) on a first contact 53 (Fig. 5A, paragraph 0135), the etch stop layer 54 (Fig. 5A, paragraph 0136 and 0085, wherein “Si.sub.3N.sub.4”) comprising a first dielectric material, the first contact 53 (Fig. 5A, paragraphs 0136 and 0083, wherein “metal layer”) comprising a conductive material; TSMP20183923USooPage 5 of 7depositing an inter-layer dielectric 58 (Fig. 5A, paragraph 0137) on the etch stop layer 54 (Fig. 5A); etching an opening 60 (Fig. 5B, paragraph 0145) through the inter-layer dielectric 58A (Fig. 5B) with a dry etching process, the opening 60 (Fig. 5B) exposing a first region (exposed region of 54 in Fig. 5B) of the etch stop layer 54 (Fig. 5B), a second region (region of 54 covered by 58 in Fig. 5B) of the etch stop layer remaining covered by the inter-layer dielectric 58 (Fig. 5A), the second region being the first dielectric material (“nitride” in paragraph 0153); extending the opening 60A (Fig. 5C, paragraph 0152) through the etch stop layer 54 (Fig. 5C) with a wet etching process (“wet etching” in paragraph 0152), the wet etching process (“wet etching” in paragraph 0152) performed with a first protective agent (“a buffered oxide etchant (BOE) or a hydrofluoric acid (HF) solution” in paragraph 0152) for the first dielectric material 54 (Fig. 5C), a second protective agent for the conductive material 53 (Fig. 5C); and forming a second contact 61 (Fig. 5D, paragraph 0162) in the opening 60A (Fig. 5D), the second contact 61 (Fig. 5D) physically and electrically coupled to the first contact 53 (Fig. 5D) but fails to teach the first region being modified by the dry etching process to be a second dielectric material; wherein the first dielectric material is aluminum oxide; wherein the second dielectric material is aluminum chloride or aluminum bromide; and an etching agent for the second dielectric material as the context of claim 27. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 28-30 depend on claim 27.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered.  No issues remain outstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L. K./
Examiner, Art Unit 2813

	





/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813